Exhibit 10.1

 

[g179641ksi001.jpg]

 

August 24, 2016

 

Christophe Couturier

14 Ardley Road

Winchester, MA 01890

 

Dear Christophe,

 

On behalf of OvaScience, Inc. (the “Company”), I am pleased to set forth below
the terms of your employment with the Company.

 

1.                                      Title, Duties and Position.

 

(a)                                 You will commence employment on or after the
target date of September 6, 2016, subject to and pursuant to clause (b) of this
Section 1, to serve on a full-time basis as Chief Financial Officer of the
Company.  In this role, you will report to the Chief Executive Officer of the
Company and will have such duties and responsibilities as are customary for such
position and as are otherwise assigned to you from time to time by the Company. 
You agree to devote your full business time, best efforts, skill, knowledge,
attention and energies to the advancement of the Company’s business and
interests and to the performance of your duties and responsibilities as an
employee of the Company, and not to engage in any other business activities
without the Company’s prior approval.

 

(b)                                 The Company understands that you may have a
three month notice of termination requirement (the “Notice Requirement”) in your
contract with a French affiliate of your current employer (the “French Affiliate
Contract”).  You shall use your best efforts to confirm that the Notice
Requirement is no longer effective or obtain a waiver or termination of the
Notice Requirement that permits you to commence your employment with the Company
on the target date of September 6, 2016 or as soon as possible thereafter.  You
shall commence employment with the Company on the earliest date (on or after the
target date of September 6, 2016) on which (i) your current employer confirms to
you in writing that the Notice Requirement is no longer effective or (ii) any
waiver or termination of the Notice Requirement becomes effective; provided
however, that if you do not commence employment on or before December 28, 2016
for any reason, this agreement shall terminate and be null and void.

 

2.                                      Compensation.

 

(a)                                 Your base salary rate will be $33,333.34 per
month ($400,000.08 on an annualized basis), subject to tax and other
withholdings as required by law, to be paid in installments in accordance with
the Company’s standard payroll practices. Such salary may be adjusted from time
to time in accordance with normal business practice and in the sole discretion
of the Company.

 

(b)                                 You shall be eligible to receive an annual
bonus during your employment hereunder, commencing with respect to fiscal year
2016, in accordance with the annual incentive program applicable generally to
senior executives of the Company. The amount of the annual bonus will be based
on the

 

--------------------------------------------------------------------------------


 

achievement of individual and corporate performance objectives established by
the Chief Executive Officer of the Company, in consultation with the Board, for
the applicable year. Your target annual bonus will be 50% of your then current
base salary (the “Target Bonus”). The annual bonus you will earn will be
determined based on the achievement of the applicable performance objectives
(the “Performance Objectives”) as determined by the Board in its sole
discretion. The Board shall have the discretion to award greater than 100% of
the Target Bonus (but in no event more than 150% of the Target Bonus) in the
event that the Board determines that you have exceeded the Performance
Objectives.  Any annual bonus payable under this Section 2(b) shall be paid to
you by no later than March 15th of the year following the year in which such
bonus is earned. You must be an active employee of the Company on the date on
which bonuses are distributed in order to receive and to be deemed as having
earned any bonus award. You will be eligible to earn up to your full annualized
bonus for 2016 (and only for 2016) without pro ration for the number of months
that you were with the Company in 2016.

 

3.                                      Benefits.  You will be eligible to
participate in any and all benefit programs that the Company establishes and
makes available to its employees from time to time, provided you meet the
specific eligibility criteria as set forth in (and subject to all provisions of)
the plan documents governing those programs.  The benefits made available by the
Company, and the rules, terms and conditions for participation in such benefit
plans, may be changed by the Company at any time and from time to time without
advance notice.  You will be covered by Director & Officer liability insurance
at least to the same extent as provided to other officers of the Company.

 

4.                                      Vacation.  You may be eligible for a
maximum of 20 days of vacation per calendar year, subject to proration to your
date of hire and to be taken at such times as may be approved by the Company.
The number of vacation days for which you are eligible shall accrue at the rate
of 1.66 days per month that you are employed during such calendar year.  On your
employment start date, you will be credited with four days of paid vacation in
addition to your standard accrual.

 

5.                                      Reimbursement of Business Expenses. 
During the execution of your duties in this position, you may from time to time
incur expenses. Upon presentation of appropriate documentation itemizing such
expenditures and attaching all supporting vouchers and receipts, you shall be
reimbursed for all reasonable and necessary business and entertainment expenses
incurred in connection with the performance of your duties in accordance with
the Company’s expense reimbursement practices, which are not expressed in a
written policy.

 

6.                                      Equity.

 

(a)                                 Subject to the approval of the Board
(including a majority of the independent members of the Board) or Compensation
Committee at the first scheduled meeting of the Board or Compensation Committee
after your employment start date, the Company will grant to you a non-qualified
stock option (the “Option”) for the purchase of an aggregate of 200,000 shares
of Common Stock of the Company (subject to appropriate adjustments for stock
splits, stock dividends, combinations, recapitalizations and similar
transactions affecting the Common Stock of the Company after the date hereof) at
a price per share equal to the closing sale price of the Common Stock on the
Nasdaq Global Market on the date of grant, as an inducement material to you
joining the Company, pursuant to Rule 5635(c)(4) of the Nasdaq Listed Company
Manual.  The Option shall be subject to all terms, vesting schedules and other
provisions set forth in a separate option agreement. The Option will have a term
of ten (10) years except as set forth in the stock option agreement and be
subject to a vesting schedule of four (4) years, with 25% of the shares vesting
on the first anniversary of your employment start date and 6.25% of the shares
vesting each quarter thereafter. Notwithstanding anything to the contrary in the
stock option agreement, if a “Change in Control Event” (as defined on Exhibit A
attached hereto) occurs and, within one (1) year of such Change in Control
Event, your employment is terminated by the Company (or any successor) without

 

--------------------------------------------------------------------------------


 

“Cause” (as defined on Exhibit A) or by you for “Good Reason” (as defined on
Exhibit A), the vesting schedule of the Option shall be accelerated in full. 
You may be eligible to receive future stock options grants as the Board shall
deem appropriate and in its sole and absolute discretion.

 

(b)                                 Subject to the approval of the Board or
Compensation Committee at the first scheduled meeting of the Board or
Compensation Committee after your employment start date, the Company will grant
to you a restricted stock unit award under the Company’s 2012 Stock Incentive
Plan (the “Plan”) representing the right to receive 50,000 shares of the
Company’s common stock (the “RSUs”). The RSUs shall vest over four (4) years,
with 25% of the RSUs vesting on the first anniversary of your employment start
date and 6.25% of the RSUs vesting each quarter thereafter. The RSUs shall be
granted under and subject to the terms of the Plan and a Restricted Stock Unit
Award Agreement (the “RSU Agreement”) between you and the Company.

 

(c)                                  If you remain employed by the Company, at
the first regularly scheduled meeting of the Board or the Compensation Committee
(whichever occurs first) in 2017, the Company will grant to you, subject to the
sole discretion of the Compensation Committee or the Board, up to 75,000 Options
(the “2017 Performance Option”), subject to the percentage achievement of
performance objectives in 2016.  You may receive a grant under Annual LTI
Program currently under development in lieu of this grant if both parties so
agree. The per share exercise price of the 2017 Performance Option shall be the
fair market value (under the Plan) of a share of common stock as of the date of
the grant.  The 2017 Performance Option shall be (i) made up of incentive stock
options to the extent legally permissible, and otherwise shall be nonstatutory
stock options, (ii) subject to all terms of the Plan and a separate option
agreement, and (iii) subject to a vesting schedule of four (4) years, with 25%
of the shares vesting on the first anniversary of the grant date and 6.25% of
the shares vesting each quarter thereafter. Notwithstanding the foregoing, the
grant of the 2017 Performance Option shall be subject to the availability of
shareholder approved shares for the Plan and Board or Compensation Committee
approval.

 

7.                                      Termination of Employment.  If the
Company terminates your employment without Cause (as defined on Exhibit A
attached hereto) or you terminate your employment for Good Reason (as defined on
Exhibit A), you shall be eligible to receive the following Severance Benefits,
subject to the waiver and release agreement requirements described below:
(a) severance pay in an amount equal to six (6) months of your base salary as in
effect on the date of your termination from employment (the “date of
termination”), payable in accordance with the Company’s regular payroll
procedures proportionately over a six (6) month period (such period, the
“Severance Period”); (b) should you be eligible for and elect to continue
receiving group medical and dental insurance coverage under the law known as
COBRA, the Company shall continue to pay on your behalf, through the earlier of
(x) the last day of the Severance Period, or (y) the date that you become
eligible for group health and/or dental insurance coverage from any new
employer, that portion of the monthly premiums for such coverage that it pays
for active and similarly situated employees receiving the same type of coverage,
provided that the payments will cease if determined to be discriminatory under
applicable law.  No severance pay or other severance benefit hereunder shall be
provided to you unless, within 60 days following the date of termination, you
first execute and do not revoke (as may be applicable) a waiver and release
agreement which shall be given to you by the Company within three days following
the date of termination, and which provides for a release of any and all claims
that you have or might have against the Company (provided, however, that without
your consent, you shall not be required to release any rights to Severance
Benefits that you may have under this offer letter, or any vested rights you may
have as of the date of termination in any qualified retirement or pension plan
of the Company, or any rights you may have to indemnification pursuant to any
then-applicable Company by-laws or insurance policies), and the release becomes
effective on or before the 60th day. The severance payments shall commence on
the first payroll period following the date the waiver and release agreement
becomes effective (the “Payment Date”). Notwithstanding the foregoing, if the
60th day following the date of termination occurs in the calendar year following
the

 

--------------------------------------------------------------------------------


 

termination, then the Payment Date shall be no earlier than January 1 of such
subsequent calendar year.  The distribution of any severance payments shall be
subject to the provisions of Exhibit B attached hereto.

 

8.                                      Inventions, Confidentiality,
Non-Competition and Non-Solicitation.  You will be required to execute an
Invention and Non-Disclosure Agreement and a Non-Competition and
Non-Solicitation Agreement in the forms attached, as a condition of employment.

 

9.                                      Other Agreements and Governing Law; Jury
Trial Waiver.  You represent that you are not bound by any employment contract,
restrictive covenant or other restriction preventing you from entering into
employment with or carrying out your responsibilities for the Company, or which
is in any way inconsistent with the terms of this letter, other than the French
Affiliate Contract and Notice Requirement.  Please note that this offer letter
is your formal offer of employment and supersedes any and all prior or
contemporaneous agreements, discussions and understandings, whether written or
oral, relating to the subject matter of this letter or your employment with the
Company.  The resolution of any disputes under this letter will be governed by
Massachusetts law.  Both the Company and you expressly waive any right that
either party has or may have to a jury trial with respect to any dispute arising
out of or in any way related to your employment with and/or termination of
employment from the Company.

 

10.                               Proof of Legal Right to Work.  You agree to
provide to the Company, within three days following your hire date,
documentation of your identity and eligibility to work in the United States, as
required by the Immigration Reform and Control Act of 1986. If you need to
obtain a work visa in order to be eligible to work in the United States, your
employment with the Company will be conditioned upon your obtaining a work visa
in a timely manner as determined by the Company.

 

11.                               Company Policies and Procedures.  As an
employee of the Company, you will be required to comply with all Company
policies and procedures.  Violations of the Company’s policies may lead to
immediate termination of your employment.  Further, the Company’s premises,
including all workspaces, furniture, documents and other tangible materials, and
all information technology resources of the Company (including computers, data
and other electronic files, and all internet and email) are subject to oversight
and inspection by the Company at any time.  Company employees should have no
expectation of privacy with regard to any Company premises, materials, resources
or information.

 

12.                               At-Will Employment.  This letter shall not be
construed as an agreement, either expressed or implied, to employ you for any
stated term, and shall in no way alter the Company’s policy of employment at
will, under which both you and the Company remain free to terminate the
employment relationship, with or without cause, at any time, for any reason or
no reason, with or without notice. Similarly, nothing in this letter shall be
construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company, except as otherwise explicitly stated herein.

 

--------------------------------------------------------------------------------


 

If you agree with the provisions of this letter, please sign this letter in the
space provided below and return it to Toni Spinazzola in Human Resources. 
Christophe, I am confident that you will make a great addition to the OvaScience
team and I look forward to working together.

 

 

Very truly yours,

 

 

 

OVASCIENCE, INC.

 

 

 

 

By:

/s/ Harald Stock

 

 

Harald Stock

 

 

Chief Executive Officer

 

The foregoing correctly sets forth the terms of my at-will employment by
OvaScience, Inc.

 

Name:

/s/ Christophe Couturier

 

Date:

September 6, 2016

 

Christophe Couturier

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Definitions

 

“Cause” for termination shall be deemed to exist upon:

 

(A)                         a good faith finding by the Company (i) of repeated
or willful failure of the employee, after written notice, to perform his or her
reasonably assigned duties for the Company, or (ii) that the employee has
engaged in dishonesty, gross negligence or misconduct, which dishonesty, gross
negligence or misconduct has had a material adverse effect on the business or
affairs of the Company;

 

(B)                         the conviction of the employee of, or the entry of a
pleading of guilty or nolo contendere by the employee to, any crime involving
moral turpitude or any felony; or

 

(C)                         a breach by the employee of any material provision
of any invention and non-disclosure agreement or non-competition and
non-solicitation agreement with the Company, which breach is not cured within a
10-day written notice thereof.

 

A “Change in Control Event” shall be deemed to exist upon the sale of all or
substantially all of the outstanding shares of capital stock, assets or business
of the Company, by merger, consolidation, sale of assets or otherwise (other
than a transaction in which all or substantially all of the individuals and
entities who were beneficial owners of the capital stock of the Company
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities (on an as-converted to Common Stock
basis) entitled to vote generally in the election of directors of the
(i) resulting, surviving or acquiring corporation in such transaction in the
case of a merger, consolidation or sale of outstanding shares, or (ii) acquiring
corporation in the case of a sale of assets).

 

“Good Reason” shall be deemed to exist upon:

 

(A)                         the relocation of the Company’s offices such that
the employee’s daily commute is increased by at least 30 miles each way without
the written consent of the employee;

 

(B)                         material reduction of the employee’s annual base
salary without the prior consent of the employee (other than in connection with,
and substantially proportionate to, reductions by the Company of the annual base
salary of more than 50% of its employees); or

 

(C)                         material diminution in employee’s duties, authority
or responsibilities without the prior consent of the employee, other than
changes in duties, authority or responsibilities resulting from the employee’s
misconduct;

 

provided, however, that (i) no such event or condition shall constitute Good
Reason unless (x) the employee gives the Company a written notice of termination
for Good Reason not more than 90 days after the initial existence of the
condition, (y) the grounds for termination if susceptible to correction are not
corrected by the Company within 30 days of its receipt of such notice and
(z) the employee’s termination of employment occurs within six months following
the Company’s receipt of such notice; and (ii) at all times “Good Reason” will
be interpreted in a manner consistent with the definition of “good reason”
within the meaning of Section 409A (as defined below in Exhibit B).

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Payments Subject to Section 409A

 

1.                                      Subject to this Exhibit B, payments or
benefits during the Severance Period under this offer letter (“Severance
Payments”) shall begin only upon the date of your “separation from service”
(determined as set forth below) which occurs on or after the termination of your
employment.  The following rules shall apply with respect to distribution of the
Severance Payments, as applicable:

 

(a)                                  It is intended that each installment of the
Severance Payments shall be treated as a separate “payment” for purposes of
Section 409A of the Code and the guidance issued thereunder (“Section 409A”). 
Neither the Company nor you shall have the right to accelerate or defer the
delivery of any such Severance Payments except to the extent specifically
permitted or required by Section 409A.

 

(b)                                  If, as of the date of your “separation from
service” from the Company, you are not a “specified employee” (within the
meaning of Section 409A), then each installment of the Severance Payments shall
be made on the dates and terms set forth in the offer letter.

 

(c)                                   If, as of the date of your “separation
from service” from the Company, you are a “specified employee” (within the
meaning of Section 409A), then:

 

(i)                                     Each installment of the Severance
Payments due under the offer letter that, in accordance with the dates and terms
set forth herein, will in all circumstances, regardless of when your separation
from service occurs,  be paid within the Short-Term Deferral Period (as defined
under Section 409A) shall be treated as a short-term deferral within the meaning
of Treasury Regulation Section 1.409A-1(b) (4) to the maximum extent permissible
under Section 409A and shall be made on the dates and terms set forth in the
offer letter; and

 

(ii)                                  Each installment of the Severance Payments
due under the offer letter that is not described in this Exhibit B,
Section 1(c)(i) and that would, absent this subsection, be paid within the
six-month period following your “separation from service” from the Company shall
not be paid until the date that is six months and one day after such separation
from service (or, if earlier, your death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following your separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of Severance
Payments if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service).  Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of your second taxable year following the taxable year in which the
separation from service occurs.

 

2.                                      The determination of whether and when
your separation from service from the Company has occurred shall be made and in
a manner consistent with, and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-1(h).  Solely for purposes of this Exhibit B,
Section 2, “Company” shall include all persons with whom the Company would be
considered a single employer under Section 414(b) and 414(c) of the Code.

 

--------------------------------------------------------------------------------


 

3.                                      All expense reimbursements shall be paid
as soon as administratively practicable.  If an expense reimbursement or
provision of in-kind benefit is not exempt from Section 409A of the Code, the
following rules apply: (i) in no event shall any reimbursement be paid after the
last day of the taxable year following the taxable year in which the expense was
incurred; (ii) the amount of reimbursable expenses incurred or provision of
in-kind benefits in one tax year shall not affect the expenses eligible for
reimbursement or the provision of in-kind benefits in any other tax year; and
(iii) the right to reimbursement for expenses or provision of in-kind benefits
is not subject to liquidation or exchange for any other benefit.

 

4.                                      The Company makes no representation or
warranty and shall have no liability to you or to any other person if any of the
provisions of the offer letter (including this Exhibit) are determined to
constitute deferred compensation subject to Section 409A but that do not satisfy
an exemption from, or the conditions of, that section.

 

--------------------------------------------------------------------------------